SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

109
CA 11-01524
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


CHARLES WIMMER, AS DIRECTOR AND OFFICER OF
UNITED CABLE TECHS, INC., PLAINTIFF-APPELLANT,

                     V                                            ORDER

MARK TOMPKINS, DIRECTECHNOLOGIES, LLC, ROBERT
PINE AND JAMES WILDE, DEFENDANTS-RESPONDENTS.


J. SCOTT PORTER, SENECA FALLS, FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF CARL J. DEPALMA, AUBURN (CARL J. DEPALMA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS DIRECTECHNOLOGIES, LLC, ROBERT PINE AND
JAMES WILDE.


     Appeal from a judgment (denominated order) of the Supreme Court,
Seneca County (Dennis F. Bender, A.J.), entered December 10, 2010.
The judgment dismissed plaintiff’s causes of action after a nonjury
trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2012                     Frances E. Cafarell
                                                 Clerk of the Court